Citation Nr: 0531505	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-41 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a genito-urinary 
disability manifested by hematuria.

2.  Entitlement to service connection for arthritis of 
multiple joints (except the already service-connected lumbar 
spine), including the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

This case was remanded by the Board to the RO in January 1998 
and June 2003 for additional development.  The purposes of 
those remands have been met.


FINDINGS OF FACT

1.  The veteran's had one episode of microscopic hematuria 
while on active duty; a diagnosis of a chronic genitourinary 
disorder was not established during service, his separation 
examination was negative for any pertinent abnormal findings, 
and the only competent opinion of record weighs against a 
nexus between a genitourinary disorder, to include 
prostatitis, and any incident of service, to include the 
episode of hematuria.

2.  With the exception of the veteran's service-connected 
lumbar spine, there is no competent evidence to show that he 
had arthritis in any joint during or within one year of 
service; there is no competent evidence that links claimed 
arthritis of the hands or any other joint (aside from the 
lumbar spine) to service.




CONCLUSIONS OF LAW

1.  A chronic genitourinary disorder, to include prostatitis, 
manifested by hematuria was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  Arthritis of multiple joints (other than the lumbar 
spine), to include the hands, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claim for service connection for the 
disabilities at issue was received in April 1991.  The record 
reflects that he and his representative were provided with 
copies of the June 1991 rating decision; the December 1991 
statement of the case; and the supplemental statements of the 
case issued in May, 1993, October 1993, March 2001, May 2002 
and March 2005.  By way of these documents, the veteran was 
informed of the evidence needed to support his claims for 
service connection.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letters dated in August 2003 and January 2005, the RO 
advised the veteran of the criteria for establishing his 
claims, the types of evidence necessary to prove his claims, 
the information necessary for VA to assist him in developing 
his claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
suggested that he submit any evidence in his possession.  The 
letter also informed the veteran that at his option, the RO 
would obtain any non-Federal private treatment records he 
identified as related to his claims, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

Regarding the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims, and the reports of VA 
examinations have been obtained and associated with the 
claims file.  These examinations include a nexus opinion 
addressing the genitourinary claim and X-rays that rule out 
arthritis of any joint other than the veteran's already 
service-connected lumbar spine.  The veteran does not assert 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted on.  
All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

B.  Pertinent Laws and Regulations 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection for certain 
chronic disorders, to include arthritis, may be presumed 
where the disability is shown to a compensable degree within 
1 year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Where there is 
a chronic disease shown as such in service or within the 
presumptive period under § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R . §§ 3.303, 3.304 (2005); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

C.  Factual Background

Service medical records show that upon a periodic examination 
in September 1985, a urinalysis showed microscopic evidence 
of rare red blood cells.  No specific treatment was indicated 
and the examiner did not provide a summary or diagnosis of a 
genitourinary disorder.  On subsequent examination in January 
1986, laboratory findings were within normal limits.  

Service medical records also show the veteran sustained a 
significant low back injury in May 1989; service connection 
is currently in effect for residuals of that injury, 
diagnosed as lumbar disc disease, rated 60 percent disabling.  
Thereafter, he was seen on several occasions between 1989 and 
1991 for chronic low back pain.  Of some significance is an 
entry dated in November 1989, which shows evaluation for 
recurrent low back pain after moving furniture.  At that time 
he denied radiation, abdominal or testis pain, dysuria, 
hematuria or renal stones.  On examination there was some 
tenderness to the hands and knees.  There was no pertinent 
diagnosis given other than mechanical low back pain.  During 
evaluation for low back pain in March 1990, the veteran again 
denied symptoms of testicular or abdominal pain, dysuria, and 
hematuria.  

In May 1990, he was referred to a medical evaluation board 
(MEB) and a physical evaluation board (PEB) to determine if 
he could successfully continue serving on active duty in the 
military in light of his back problems.  In June 1990, the 
veteran's past medical history was significant for nephritis.  
A urology consultation the following month showed he was 
evaluated for past history of microscopic hematuria, but with 
no blood in urine.  He complained of pain with urination, 
incontinence, frequency, nocturia and urgency.  He denied a 
history of urinary tract infection, pyelonephritis, 
prostatitis, epididymitis, impotency or painful intercourse.  
He indicated that these symptoms began after his back injury.  
He stated that he had light red, gross hematuria in May 1990 
and symptoms of dysuria, but there was no history of sick 
call visits.  Previous urinalysis testing in early June 1990 
and again in mid June were both negative.  A current 
urinalysis was likewise negative.  The examiner concluded 
there was no evidence of ongoing hematuria and no further 
genitourinary evaluation was necessary.  The MEB/PEB 
recommended that the veteran be separated from service due to 
his (currently service-connected) back disability.  The 
MEB/PEB did not identify any hematuria or genitourinary 
conditions in its determination and there was no diagnosis of 
any chronic disabilities, including arthritis  

The post service evidentiary record in this case is extensive 
and includes private and VA medical records, which, together, 
cover a period from 1991 to 2002.  These records primarily 
show treatment of the veteran for chronic low back pain 
(currently service connected).  In March 1991, the veteran 
was evaluated for complaints of hematuria with associated 
dysuria.  He gave a history of a similar episode in May 1990.  
He denied a prior history of stones or genitourinary 
problems.  Examination was essentially normal, although an 
intravenous pyelogram (IVP) showed a possible left renal cyst 
or mass.  The clinical impression was gross hematuria, most 
likely secondary to infection.  

On VA examination in April 1991 the veteran gave a history of 
three episodes of hematuria with some dysuria.  The first 
episode was in 1989, the second in May 1990 and the third in 
March 1991.  He reported pain with urination and at least 1-2 
ounces of blood post voiding.  Laboratory findings were 
negative for blood in the urine.  A cystoscopy and CT scan 
were both normal.  The clinical impression was hematuria of 
unknown etiology.  The veteran also complained of arthritis 
of the hands.  He described swelling and stiffness of the 
fingers upon awakening.  The clinical impression was 
arthritis of unknown etiology.  There were no associated X-
rays findings.  There was no indication of arthritis in any 
other joint.  

On VA orthopedic examination in September 1991, the veteran 
complained of constant aching in the hands and swelling in 
the joints of all fingers.  On examination there was 
bilateral tenderness of the PIP (proximal interphalangeal) 
joints of the fingers and slight swelling of the DIP (distal 
interphalangeal) joints of the fingers.  There was laxity in 
the tendons of the hands.  Range of motion was preserved 
bilaterally.  The clinical impression was bilateral hand 
arthritis of unknown etiology but X-rays of the both hands 
were normal.  

On genitourinary examination in September 1991, the veteran 
reported a history of gross hematuria that was very painful.  
The symptoms were recurrent, lasting 5-7 days, improved with 
Septra.  The examiner noted chronic prostatitis had been 
diagnosed by VA.  There was no evidence of bladder infection, 
renal stones or kidney infection.  The diagnosis was 
hematuria thought to be secondary to chronic prostatitis.  

The veteran presented testimony at a RO hearing in February 
1993, about the onset and the severity of his claimed 
hematuria and arthritis.  He testified as to the facts 
surrounding the development of symptoms as well as his 
subsequent treatment.  The veteran also testified as to his 
current condition.  

Additional records dated in 1992 and 1995 notes the veteran's 
history of hematuria, and chronic prostatitis.  In December 
1995 he developed symptoms of urgency and urge incontinence 
and enuresis.  His urine was microscopically unremarkable and 
negative.  The clinical impression was gross hematuria 
probably prostatic in origin and intermittent.  

Also of record is a September 1999 statement from the 
veteran's private treating physician, noting that the veteran 
had been treated since 1996 for degenerative arthritis of the 
spine (already service connected) and hands.  

On VA examination in April 2000, the veteran gave a history 
of multiple joint pain, including the neck, low back and both 
hands, with no history of a specific injury.  On examination 
there was pain on range of motion of the neck, but no local 
tenderness.  On examination of the hands, the examiner could 
not identify any joint swelling, warmth, erythema, or 
tenderness.  There was completely normal and painless motion 
of all joints of all digits of both hands.  X-rays of the 
hands and cervical spine were within normal limits.  The 
clinical impression was mild cervical strain.  The examiner 
noted that there was no objective evidence of arthritis in 
the hands and that the slight degree of arthritis in the 
lumbar spine was most likely a response to the mechanical 
stresses of the veteran's excessive weight and not to any 
systemic type of arthritis.  

Additional evidence includes a statement from another private 
physician, dated in April 2000, who noted that although 
hematuria may be associated with chronic prostatitis, there 
may also be other sources as well, including bladder tumors.  

Also of record is an evaluation report from a private 
facility in August 2001.  The examiner noted the veteran's 
several year history of pain and stiffness in his hands.  The 
examiner noted that although the veteran had inflammatory-
sounding joint symptoms, his current examination was entirely 
unremarkable.  The examiner could not detect any true joint 
swelling or decreased range of motion.  Examination of the 
neck was unremarkable and examination of the all the joints 
revealed excellent range of motion without swelling, warmth, 
tenderness or synovitis.  X-rays showed joint spaces were 
well preserved with no evidence of periarticular erosion or 
significant osteophyte formation.  There was no significant 
abnormality noted in the cervical spine.  On subsequent 
evaluation in October 2001, examination of the hands was 
essentially negative and there was no evidence of changes at 
the wrists, elbows, shoulders or cervical spine.  The 
examiner noted that the location of the veteran's complaints 
as well as his response to medication suggests a process such 
as early osteoarthritis, however there were no definitive 
findings to support that diagnosis.  

During VA examination in April 2002, the examiner noted the 
veteran's history of gross hematuria during military service 
with negative evaluations including cystoscopies.  The 
veteran's current history of chronic prostatitis was also 
noted.  Following review of the veteran's claims file, the 
physician concluded that chronic prostatitis or chronic 
pelvic pain syndrome was not associated with gross hematuria 
and that it could not be clearly ascertained that the 
veteran's chronic prostatitis was due to or related in any 
way to his episodes of gross hematuria during the military 
service.  

D.  Hematuria

The veteran's service medical records include a 1985 
assessment of microscopic hematuria.  Hematuria is the 
presence of blood or blood cells in the urine.  Watai v. 
Brown, 9 Vet. App. 441, 442 (1996).  The veteran contends 
that the hematuria during active service is evidence of an 
in-service genitourinary disability.  However, such is a mere 
laboratory finding and, as discussed in more detail below,  
the medical evidence of record does not show a diagnosis of 
chronic genitourinary disorder manifested by hematuria or a 
nexus between a current genitourinary disorder and service.  

The service medical records fail to reveal any pertinent 
abnormal findings other than a single episode of microscopic 
hematuria.  The veteran was not diagnosed as having a 
genitourinary disorder at that time.  In reviewing the post-
service evidence of record, the Board finds competent 
evidence of a diagnosis of chronic prostatitis.  However, 
none of the extensive VA medical documentation contains an 
opinion that links the post-service prostatitis to service, 
to include the episode of microscopic hematuria.  To the 
contrary, the April 2002 VA examiner was unable to conclude 
that the diagnosed post-service prostatitis was related to 
the in-service hematuria.  In rendering this opinion, the 
physician took into consideration the veteran's previous 
medical history, medical evaluations, and history of 
hematuria during service.  

To the extent that the veteran is attempting to establish a 
medical nexus through his own statements, it is well-
established that as a lay person without medical training, he 
is not competent to comment on medical matters such as the 
etiology of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Moreover, the single competent medical opinion in 
the record also conclusively found no etiological 
relationship between the hematuria noted during service and 
subsequent development of any genitourinary disorder, to 
include prostatitis.  

In summary, the veteran's had one episode of microscopic 
hematuria while on active duty.  A diagnosis of a chronic 
genitourinary disorder was not established during service, 
his separation examination was negative for any pertinent 
abnormal findings, and the only competent opinion of record 
weighs against a nexus between a genitourinary disorder, to 
include prostatitis, and any incident of service, to include 
the episode of hematuria.  Under such circumstances, service 
connection is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for a genitourinary disorder, to include 
prostatitis, manifested by hematuria, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




E.  Arthritis

The Board notes at the outset that, for VA purposes, 
osteoarthritis or degenerative joint disease must be 
established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  A clinical diagnosis based solely on 
symptomatology does not meet this requirement.

Service medical records fail to reveal any significant injury 
to the veteran other than to the low back in May 1989.  These 
records are otherwise negative for evidence of arthritis in 
any joint other than the lumbar spine.  Service connection 
has been granted for the residuals of the lumbar spine 
injury, to include any post-traumatic arthritis.  

Nowhere, in this voluminous body of evidence, is there any 
competent medical evidence of a nexus between a diagnosis of 
arthritis in any joint, other than the lumbar spine, and 
service.  In fact, the overwhelming preponderance of the 
evidence is against a current diagnosis of arthritis of any 
of the joints at issue.  With regard to the cervical spine 
and hands, post-service examinations have shown normal ranges 
of motion and X-rays revealed no bone or joint abnormalities.  
Although a VA examiner clinically diagnosed arthritis of the 
hands in 1991, there is no X-ray evidence of such.  The 
examiner nevertheless rendered a diagnosis of arthritis based 
on clinical examination findings of swelling, tenderness and 
stiffness without radiographic changes and subsequent X-ray 
examinations also failed to show arthritis.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

The Board recognizes the veteran's contentions regarding his 
belief that he has arthritis in multiple joints.  However, as 
a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as rendering a diagnosis or 
determining the etiology of arthritis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions are not probative to the critical issues in this 
case of whether he has arthritis linked to service.

In summary, with the exception of the veteran's service-
connected lumbar spine, there is no competent evidence to 
show that he had arthritis in any joint during or within one 
year of service, nor is there competent evidence that links 
claimed arthritis of the hands or any other joint (aside from 
the lumbar spine) to service.
Under these circumstances, there is no basis to grant service 
connection.

As the preponderance of the evidence is against the claim for 
service connection for arthritis of multiple joints (other 
than the lumbar spine), to include the hands, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for a chronic genitourinary 
disorder, to include prostatitis, manifested by hematuria, is 
denied.

Entitlement to service connection for arthritis of multiple 
joints (other than the lumbar spine), to include the hands, 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


